Velva L. Price
                                            District Clerk, Travis County                                  RECEIVED IN
                                       Travis County Courthouse Complex                               8th COURT OF APPEALS
                                                                                                          EL PASO, TEXAS
                                              P. O. Box 679003                                        11/1/2021 2:21:59 PM
                                          Austin, Texas 78767-9003
                                                                                                      ELIZABETH G. FLORES
                                    RECEIPT AND EXECUTION OF MANDATE                                          Clerk
                                       FROM THE COURT OF APPEALS
                                     BY THE CRIMINAL DISTRICT CLERK

Ms. Elizabeth G. Flores, Clerk                                                    November 01, 2021
Court of Appeals
Eighth District of Texas
El Paso County Courthouse
500 E. San Antonio Ave., Suite 1203
El Paso, Texas 79901-2408
* DELIVERED VIA EMAIL *


Re:      No. 08-19-00249-CR
(Trial Court No. D-1-DC-19-904012)
Styled: ALEXANDER HOLLAND
v.
The State of Texas
Dear Ms. Flores:
Pursuant to Texas Rule of Appellate Procedure 87(b)(1), I hereby forward my acknowledgment of the receipt and the
execution of the mandate on from the Court of Appeals in the above cause. The official execution of this mandate is
recognized by the Travis County Sheriff whereas the capias after mandate, official notice of mandate, or transfer of inmate
to proper authorities, has been executed and or is in the process of being executed hereby placing the defendant within the
proper jurisdiction of the trial court.
                                                  Respectfully,
                                                  VELVA L. PRICE
                                                  District Clerk
                                                  Travis County, Texas
                                                             Signed: 11/1/2021 2:07:25 PM




                                        By:       _________________________________
                                                  Frances Manor, Deputy

                                       General Litigation/Government

Administrative Offices      and Family Division        Criminal Division            Jury/Passport Office

     (512) 854-9737           (512) 854-9457              (512) 854-9420                    (512) 854-9669

     Fax: 854-4744            Fax: 854-6610               Fax: 854-4566                     Fax: 854-4457